DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-45 are pending in this Office Action.
Claims 1-45 are subject to restriction and/or election requirement.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to causing execution of a pre-fetch logic to determine a first data to pre-fetch in response to receiving an input provided in a rendered first resource page, classified in H04L29/0881.
II. Claims 13-24, drawn to a server provider system determining to transmit a data that is not included in the second resource page in response to receiving a search input, classified in H04L65/00.
III. Claims 25-35, drawn to identifying one or more downstream resource pages corresponding to a page flow in response to determining the page flow corresponding to an input provided by a user, classified in G06F16/958.
IV. Claims 36-45, drawn to a service provider server transmitting, to a user device of a user, information causing a first resource page to be rendered on the user device, classified in H04L29/06047.

The inventions are independent or distinct, each from the other because:
Inventions I, II, III, and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
The combination in claims 1-12 has utility such as pre-fetching or pre-delivering data. 
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed in claims 13-24 because a server provider system determining to transmit a data that is not included in the second resource page in response to receiving a search input in the claimed subcombination are not required by the claimed combination. The subcombination in claims 13-24 has separate utility such as network arrangements or protocols for real-time communications. 
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed in claims 25-35 because identifying one or more downstream resource pages corresponding to a page flow in response to determining the page flow corresponding to an input provided by a user in the claimed subcombination are not required by the claimed combination. The subcombination in claims 25-35 has separate utility such as organisation or 
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed in claims 36-45 because a service provider server transmitting, to a user device of a user, information causing a first resource page to be rendered on the user device in the claimed subcombination are not required by the claimed combination. The subcombination in claims 36-45 has separate utility such as protocols for client-server architecture. 

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449